DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal is from the November 3, 2006 judgment of the Fulton County Court of Common Pleas, which granted the motion of appellees, Swan Creek Township Board of Trustees and the Swan Creek Township Zoning Inspector, for a preliminary injunction against appellant, Wylie  Sons Landscaping, to prevent appellant from using *Page 2 
its property to conduct a substantial commercial trucking business in violation of Swan Creek Township zoning regulations. Upon examination of the judgment, we find that this judgment is not a final, appealable order.
 {¶ 2} A preliminary injunction is a provisional remedy. R.C.2505.02(A)(3). Therefore, an order granting or denying a preliminary injunction is a final, appealable order only if it satisfies the two prong-test in R.C. 2505.02(B)(4). That statute requires that: "(a) [t]he order in effect determines the action with respect to the provisional remedy and prevents a judgment in the action in favor of the appealing party with respect to the provisional remedy" and "(b) [t]he appealing party would not be afforded a meaningful or effective remedy by an appeal following final judgment as to all proceedings, issues, claims, and parties in the action."
 {¶ 3} We find that the judgment at issue fails to satisfy this test. Because the judgment sought to be appealed is not a final, appealable order, we lack jurisdiction to consider this appeal. R.C. 2505.02. This appeal is hereby ordered dismissed at appellant's costs.
  APPEAL DISMISSED. *Page 3
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4.
  Peter M. Handwork, J., Arlene Singer, J. Thomas J. Osowik, J., CONCUR. *Page 1